DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s reply filed on 02/23/2021 has been entered and considered.  Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.  Thus, this rejection is properly made FINAL.  

Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by SINGH et al ( US 2019/0103365 A1; hereafter SINGH).

Regarding claim 1, SINGH discloses A semiconductor structure, comprising:
a substrate ( Fig 1B, substrate 102, Para [ 0025]) including a first surface  ( Fig 1B, substrate 102), a second surface opposite to the first surface ( Fig 1B, substrate 102), and a conductive trace ( Fig 1B , element 108, Para [ 0025]) extending and disposed over the second surface of the substrate ( Fig 1B, substrate 102, Para [ 0025]); a die ( Fig 1B, die 114, Para [ 0012]) disposed over the first surface of the substrate  ( Fig 1B, substrate 102, Para [ 0025]); a molding ( mold 122, Para [ 0030]) disposed over the first surface of the substrate (102) and covering the die (114); and a metallic layer ( Fig 1B, shielding layer 134, Para [ 0023]) surrounding the molding ( 122) and the substrate (102), wherein the metallic layer (134) is electrically connected to at least a portion of the conductive trace (108) exposed through the substrate (102), wherein the portion of the conductive trace (108) disposed on the second surface of the substrate (102) is in contact with the metallic layer (126).

Alternate Rejection:

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 1, 3, 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over DIMAYUGA et al ( US 2017/0186698 A1; hereafter DIMAYUGA) in view of CHEN et al ( US 2017/0005042A1; hereafter CHEN).


    PNG
    media_image1.png
    402
    822
    media_image1.png
    Greyscale

Regarding claim 1, DIMAYUGA discloses a semiconductor structure (Fig 1, Para [0020-0024]) comprising: 
a substrate (Fig 1, substrate 12, Para [ 0020]) including a first surface ( upper surface 12), a second surface ( lower surface 12) opposite to the first surface and a conductive trace (Fig 1, conductive layer 22, Para [ 0022])  and disposed over the second surface of the substrate (12); 5a die ( die 18, Para [ 0020]) disposed over the first surface of the  
But DIMAYUGA does not disclose explicitly wherein the portion of the conductive trace disposed on the second surface of the substrate is in contact with the metallic layer.  
In a similar field of endeavor, CHEN discloses wherein the portion of the conductive trace (Fig 1, element 10g) disposed on the second surface of the substrate (Fig 1, opposite surface 101 of  substrate 10 ) is in contact with the metallic layer (Fig 1B, element 13).
Since DIMAYUGA and CHEN are both from the same field of endeavor, semiconductor package with conductive layer within substrate, therefore the purpose disclosed by SINGH would have been recognized in the pertinent art of DIMAYUGA.
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify DIMAYUGA in light of CHEN teaching “wherein the portion of the conductive trace (Fig 1, element 10g) disposed on the second surface of the substrate (Fig 1, opposite surface 101 of  substrate 10 ) is in contact with the metallic layer (Fig 1B, element 13)” for further advantages such as to provide better electrical connectivity in semiconductor packaging device.

Regarding claim 3, DIMAYUGA and CHEN discloses the semiconductor structure of Claim 1, DIMAYUGA further discloses wherein the conductive trace (22) and the metallic layer (30) are connected to an electrical ground (Para [0003-0005], [0020- 0023]).  

20 Regarding claim 5, DIMAYUGA and CHEN discloses the semiconductor structure of Claim 1, DIMAYUGA further discloses wherein the metallic layer (30) is conformal to an outer surface of the molding  (28) and a sidewall of the substrate (12).

Regarding claim 7, DIMAYUGA and CHEN discloses the semiconductor structure of Claim 1, DIMAYUGA further discloses wherein the die (18) is electrically connected to the substrate (12) by a bonding wire (bonding wires 26, Para [0020]).  

5 Regarding claim 8, DIMAYUGA and CHEN discloses the semiconductor structure of Claim 1, DIMAYUGA further discloses further comprising a conductive bump (24) disposed over the second surface of the substrate (12) opposite to the first surface (12).

 
Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over DIMAYUGA et al ( US 2017/0186698 A1; hereafter DIMAYUGA)  in view of CHEN et al ( US 2017/0005042A1; hereafter CHEN) as applied claims above and further in view of Pendse ( US 2008/0111233 A1; hereafter Pendse).

Regarding claim 6, DIMAYUGA and CHEN discloses the semiconductor structure of Claim 1, But DIMAYUGA and CHEN does not disclose explicitly wherein the die is attached to the first surface of the substrate by an adhesive.  
In a similar field of endeavor, Pendse discloses wherein the die is attached to the first surface of the substrate by an adhesive (Para [0048]).
Since DIMAYUGA, CHEN and Pendse are both from the same field of endeavor, semiconductor package with embedded die, therefore the purpose disclosed by Pendse would have been recognized in the pertinent art of DIMAYUGA.
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify DIMAYUGA and CHEN in light of Pendse teaching “wherein the die is attached to the first surface of the substrate by an adhesive (Para [0048])” for further advantages such as improve die attachment in semiconductor package structure. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898